Case 7:20-cv-04651-PMH Document 1-3 Filed 06/17/20 Page 1 of 5




              EXHIBIT “C”
                       Case 7:20-cv-04651-PMH Document 1-3 Filed 06/17/20 Page 2 of 5


                                                                   Aboni Knitwear Ltd. - Shipped Goods Pos
As per Vendor Cancellation letter mail on :     04-May-2020    (please indicate date you received cancellation email)


 Buyer (KM/SR)        Category         PO No    Invoice No      Invoice Date         TT Days            Quantity        Invoice Amount            Status

        KM             Mens Knit       BDDMR    201931161451       27-Oct-19          21 Days             2112 pcs         $4,319.04     Shipped, Waiting for payment

        KM             Mens Knit       BDDRK    201931311634       1-Nov-19           21 Days             3300 pcs         $7,326.00     Shipped, Waiting for payment

        KM             Mens Knit       BDDRK    201931869945       29-Mar-20          21 Days             2370 pcs         $5,261.40     Shipped, Waiting for payment

        KM           Womens Knit       BDDRO    202034666824       29-Mar-20          21 Days             2952 pcs         $7,651.58     Shipped, Waiting for payment

        KM           Womens Knit       BDDRO    202034666831       29-Mar-20          21 Days            12168 pcs         $31,539.46    Shipped, Waiting for payment

        KM           Womens Knit       BDDRQ    202034667218       29-Mar-20          21 Days             1164 pcs         $3,642.54     Shipped, Waiting for payment

        KM           Womens Knit       BDDRQ    202034667232       29-Mar-20          21 Days             9396 pcs         $29,403.22    Shipped, Waiting for payment

        KM             Mens Knit       BDDSR    201931161480       24-Oct-19          21 Days             5984 pcs         $15,223.30    Shipped, Waiting for payment

        KM             Mens Knit       BDDSR    201931311649       1-Nov-19           21 Days             3976 pcs         $10,114.94    Shipped, Waiting for payment

        KM             Mens Knit                                   24-Oct-19          21 Days             5984 pcs         $15,223.30    Shipped, Waiting for payment
                                       BDDSS    201931161505
        KM             Mens Knit                                    5-Oct-19          21 Days             864 pcs          $1,820.16     Shipped, Waiting for payment
                                       BDHCY    201930638425
        KM             Mens Knit                                    5-Oct-19          21 Days             9969 pcs         $23,427.15    Shipped, Waiting for payment
                                       BDHCZ    201930638470
        KM             Mens Knit                                    1-Sep-19          21 Days            15066 pcs         $30,801.60    Shipped, Waiting for payment
                                       BDHGK    201929815062
        KM             Mens Knit                                    1-Sep-19          21 Days            17469 pcs         $35,714.40    Shipped, Waiting for payment
                                       BDHGL    201929815129
        KM             Mens Knit                                   12-Oct-19          21 Days             3840 pcs         $7,518.72     Shipped, Waiting for payment
                                       BDHKP    201930757577
        KM             Mens Knit                                   27-Oct-19          21 Days             1128 pcs         $2,208.62     Shipped, Waiting for payment
                                       BDHKQ    201931161524
        KM             Mens Knit                                   12-Oct-19          21 Days             7920 pcs         $20,146.50    Shipped, Waiting for payment
                                       BDHKR    201930762085
        KM             Mens Knit                                   24-Oct-19          21 Days             5304 pcs         $10,385.23    Shipped, Waiting for payment
                                       BDHKU    201931161529
        KM             Mens Knit                                   12-Oct-19          21 Days            10008 pcs         $23,529.92    Shipped, Waiting for payment
                                       BDHKV    201930773308
        KM             Mens Knit                                   27-Oct-19          21 Days             4608 pcs         $9,423.36     Shipped, Waiting for payment
                                       BDHKW    201931161543
        KM             Mens Knit                                   24-Oct-19          21 Days             384 pcs                        Shipped, Waiting for payment
                                       BDHKX    201931161553                                                                $785.28
        KM             Mens Knit                                   2-Nov-19           21 Days             4032 pcs         $8,245.44     Shipped, Waiting for payment
                                       BDHKX    201931311884
        KM             Mens Knit                                   24-Oct-19          21 Days             960 pcs          $1,963.20     Shipped, Waiting for payment
                                       BDHKY    201931161564
        KM             Mens Knit                                   24-Oct-19          21 Days             5520 pcs         $11,288.40    Shipped, Waiting for payment
                                       BDHKZ    201931161577
        KM             Mens Knit                                   24-Oct-19          21 Days             528 pcs          $1,079.76     Shipped, Waiting for payment
                                       BDZKJ    201931161609
        KM             Mens Knit                                   2-Nov-19           21 Days             7944 pcs         $16,245.48    Shipped, Waiting for payment
                                       BDZKJ    201931311941
        KM           Womens Knit       BDZRK    202034667246       29-Mar-20          21 Days             6488 pcs         $12,327.20    Shipped, Waiting for payment
        KM           Womens Knit       BDZRL    202034694631       29-Mar-20          21 Days             1773 pcs          $3,829.68    Shipped, Waiting for payment
        KM           Womens Knit       BDZRL    202034667253       29-Mar-20          21 Days             8514 pcs         $18,390.24    Shipped, Waiting for payment
        KM           Womens Knit       SE9802   201929860495        1-Sep-19          21 Days              459 pcs          $1,188.81    Shipped, Waiting for payment
        KM            Mens Knit        BDHGM    201929815272        1-Sep-19          21 Days            17991 pcs         $50,414.78    Shipped, Waiting for payment
        KM            Mens Knit        BDHGG    201929813323        1-Sep-19          21 Days            11061 pcs         $21,661.13    Shipped, Waiting for payment
        KM            Mens Knit        BDHGH    201929813682        1-Sep-19          21 Days            21996 pcs         $43,063.28    Shipped, Waiting for payment
        KM            Mens Knit        BDHGE    201929813234        1-Sep-19          21 Days             1125 pcs          $2,977.43    Shipped, Waiting for payment
     KM Total                                                                                           214357 pcs        $488,140.55
        SR           Womens Knit       SI6927   201929860896        1-Sep-19          21 Days              288 pcs           $683.04     Shipped, Waiting for payment
        SR           Womens Knit       SJ6998   202034667255       29-Mar-20          21 Days              108 pcs           $228.10     Shipped, Waiting for payment
        SR           Womens Knit       SJ6998   202034667280       29-Mar-20          21 Days             5094 pcs         $10,758.53    Shipped, Waiting for payment
        SR            Mens Knit        SN3041   201931311944        1-Nov-19          21 Days             1220 pcs          $2,705.47    Shipped, Waiting for payment
        SR            Mens Knit        SN3041   201931311963        1-Nov-19          21 Days             6330 pcs         $14,037.41    Shipped, Waiting for payment
        SR            Mens Knit        SO2767   201929815655        1-Sep-19          21 Days             8577 pcs         $23,462.86    Shipped, Waiting for payment
        SR            Mens Knit        SP2991   202034667288       29-Mar-20          21 Days             1584 pcs          $2,965.25    Shipped, Waiting for payment
        SR            Mens Knit        SQ2909   201930773339       12-Oct-19          21 Days            15000 pcs         $29,370.00    Shipped, Waiting for payment
        SR            Mens Knit        SX6245   201929815772        1-Sep-19          21 Days             7614 pcs         $15,566.40    Shipped, Waiting for payment
     SR Total                                                                                            45815 pcs         $99,777.06
    Grand Total                                                                                         260172 pcs        $587,917.61
                     Case 7:20-cv-04651-PMH Document 1-3 Filed 06/17/20 Page 3 of 5


                                                  Aboni Knitwear Ltd. - Ready goods PO's
As per Vendor Cancellation letter mail on :          20-Apr-20     (please indicate date you received cancellation email)


 Buyer (KM/SR)        Category           PO No      Quantity        Invoice Amount            Ready Date                               Status
        KM           Womens Knit         BDZRJ       10272 pcs           $19,426.41             25-Nov-19                   Goods ready in Factory; Cancelled
        KM           Womens Knit         BDZRN       18306 pcs           $47,449.15             30-Nov-20                   Goods ready in Factory; Cancelled
        KM           Womens Knit         BDERE       13072 pcs           $29,364.94             25-Nov-19                   Goods ready in Factory; Cancelled
        KM           Womens Knit         BDDRP       11748 pcs           $32,142.53             25-Nov-19                   Goods ready in Factory; Cancelled
        KM           Womens Knit         BDDQS       19620 pcs           $46,522.94             30-Nov-19                   Goods ready in Factory; Cancelled
        KM           Womens Knit         BDCSV       24537 pcs           $53,490.66             20-May-19                     Goods ready in Factory; TBA
        KM            Mens Knit          BDCTP        408 pcs              $820.08              20-May-19                     Goods ready in Factory; TBA
        KM            Mens Knit          BDCTS       4535 pcs             $8,389.75             20-May-19                     Goods ready in Factory; TBA
        KM            Mens Knit          BDCUO        350 pcs              $703.50              20-May-19                     Goods ready in Factory; TBA
        KM            Mens Knit          BDCUP       4336 pcs             $7,588.00             20-May-19                     Goods ready in Factory; TBA
        KM            Mens Knit          BDCUZ       5099 pcs             $9,433.15             20-May-19                     Goods ready in Factory; TBA
        KM            Mens Knit          BDDBT       5143 pcs             $9,000.25             20-May-19                     Goods ready in Factory; TBA
     KM Total                                       117426 pcs          $264,331.36
        SR            Mens Knit          SP3182      10008 pcs           $24,403.51             25-Nov-19                   Goods ready in Factory; Cancelled
        SR           Womens Knit         SL9962      12222 pcs           $31,679.42             25-Nov-19                   Goods ready in Factory; Cancelled
        SR           Womens Knit         SF9968      13626 pcs           $29,693.78             30-Nov-20                   Goods ready in Factory; Cancelled
        SR           Womens Knit         SL9966      13636 pcs           $29,715.57             30-Nov-20                   Goods ready in Factory; Cancelled
        SR           Womens Knit         SL9961      13464 pcs           $34,640.18             30-Nov-20                   Goods ready in Factory; Cancelled
        SR           Womens Knit         SF9960      9408 pcs            $21,224.45             25-Nov-19                   Goods ready in Factory; Cancelled
        SR           Womens Knit         SK9959      9408 pcs            $21,134.13             25-Nov-19                   Goods ready in Factory; Cancelled
        SR           Womens Knit         SI6982      9192 pcs            $28,767.28             25-Nov-19                   Goods ready in Factory; Cancelled
        SR            Mens Knit          SP3042      6024 pcs            $11,276.93             20-Nov-19                   Goods ready in Factory; Cancelled
        SR            Mens Knit          SQ3006      4824 pcs             $9,030.53             20-Nov-19                   Goods ready in Factory; Cancelled
        SR            Mens Knit          SR3001      1200 pcs             $2,246.40             20-Nov-19                   Goods ready in Factory; Cancelled
        SR            Mens Knit          SP2996      4800 pcs            $11,750.40             20-Nov-19                   Goods ready in Factory; Cancelled
        SR            Mens Knit          SX6353      11727 pcs           $22,853.58             30-Nov-19                   Goods ready in Factory; Cancelled
        SR            Mens Knit          SX6354      27255 pcs           $53,114.54             30-Nov-19                   Goods ready in Factory; Cancelled
        SR            Mens Knit          SP2991      4440 pcs            $11,385.11             30-Nov-19                     Goods ready in Factory; TBA
        SR            Mens Knit          SQ2199      7190 pcs            $12,582.50             20-May-19                     Goods ready in Factory; TBA
        SR            Mens Knit          SS2185       957 pcs             $1,674.75             20-May-19                     Goods ready in Factory; TBA
        SR            Mens Knit          SX6121      4978 pcs             $9,209.30             20-May-19                     Goods ready in Factory; TBA
        SR            Mens Knit          SX6130      3236 pcs             $5,986.60             20-May-19                     Goods ready in Factory; TBA
     SR Total                                       167595 pcs          $372,368.96
    Grand Total                                     285021 pcs          $636,700.32
                     Case 7:20-cv-04651-PMH Document 1-3 Filed 06/17/20 Page 4 of 5


                                                           Aboni Knitwear Ltd. - Work in progress
As per Vendor Cancellation letter mail on :                                       (please indicate date you received cancellation email)


 Buyer (KM/SR)        Category         PO No      Wings No          Quantity           PO value            Material value                            Status
       KM            Womens Knit       BDZRK    WC20BE78267MI         3784 pcs           $7,192.63             $6,473.36                   Work in progress ; Cancelled
       KM            Womens Knit       BDZRM    WS20BE78267MI        13072 pcs          $29,490.43            $13,166.20              Partial Material Produced; Cancelled
       KM            Womens Knit       BDDRT    WS20RT78202MI        17973 pcs          $31,574.97            $28,417.47                   Work in progress ; Cancelled
       KM            Womens Knit       BDDRU    WS20RT78202MI        15140 pcs          $26,597.95            $23,938.16                   Work in progress ; Cancelled
       KM            Womens Knit       BDDRV    WS20RT78202MI         3816 pcs           $6,703.95             $6,033.55                   Work in progress ; Cancelled
       KM            Womens Knit       BDDRA    WS20RT78203MI        12888 pcs          $22,270.46            $20,043.42                   Work in progress ; Cancelled
       KM            Womens Knit       BDDSD    WS20RT78203MI         7280 pcs          $12,579.84            $11,321.86                   Work in progress ; Cancelled
       KM            Womens Knit       BDDSE    WS20RT78203MI         9900 pcs          $17,107.20            $15,396.48                   Work in progress ; Cancelled
       KM            Womens Knit       BDEPS    WS20RT12203MI         6876 pcs          $22,253.60            $20,028.24                   Work in progress ; Cancelled
       KM            Womens Knit       BDDRL     WS20AM7803JR         5104 pcs          $14,209.54            $12,788.58                   Work in progress ; Cancelled
       KM             Mens Knit                 MS20BE12103BM         5680 pcs          $14,881.60            $13,393.44                     Work in progress ; TBA
       KM             Mens Knit                 MS20BE12103MZ        10820 pcs          $21,099.00            $18,989.10                     Work in progress ; TBA
       KM             Mens Knit                 MS20BE12117BM        10440 pcs          $27,352.80            $24,617.52                     Work in progress ; TBA
       KM             Mens Knit                 MS20BE12117MZ        10950 pcs          $21,352.50            $19,217.25                     Work in progress ; TBA
       KM             Mens Knit                 MS20BE12242MZ         3290 pcs           $9,244.90             $8,320.41                     Work in progress ; TBA
       KM             Mens Knit                 MS20RT12750YM        15380 pcs          $31,375.20            $28,237.68                     Work in progress ; TBA
       KM             Mens Knit                 MS20RT12751YM        14500 pcs          $29,580.00            $26,622.00                     Work in progress ; TBA
       KM            Womens Knit                WS20BE78266MI         4528 pcs           $8,965.44             $8,068.90                     Work in progress ; TBA
       KM             Mens Knit        BDDAY     MC9BE12117MZ         1663 pcs           $2,910.25             $2,619.23                     Work in progress ; TBA
       KM             Mens Knit        BDDCY     MC9RT12751YM         119 pcs             $220.15               $198.14                      Work in progress ; TBA
       KM             Mens Knit         BDYBT   MC9AT36435BM          538 pcs            $2,017.50             $1,815.75                     Work in progress ; TBA
       KM             Mens Knit        BDDCG     MC9BE12103MZ         592 pcs            $1,036.00              $932.40                      Work in progress ; TBA
       KM             Mens Knit        BDDBT     MS8BE12103MZ         948 pcs            $1,659.00             $1,493.10                     Work in progress ; TBA
       KM             Mens Knit        BDCUO     MS9BE12103BM         1284 pcs           $2,580.84             $2,322.76                     Work in progress ; TBA
       KM             Mens Knit        BDCXX    MC9AT36435MM          202 pcs             $606.00               $545.40                      Work in progress ; TBA
       KM             Mens Knit         BDCTS    MS9RT12750YM         1572 pcs           $2,908.20             $2,617.38                     Work in progress ; TBA
       KM             Mens Knit        BDCTQ     MS9BE12123BM         983 pcs            $1,975.83             $1,778.25                     Work in progress ; TBA
       KM             Mens Knit        BDDCZ     MC9RT12751YM          61 pcs             $112.85               $101.57                      Work in progress ; TBA
       KM             Mens Knit        BDDCR     MC9RT12750YM         614 pcs            $1,135.90             $1,022.31                     Work in progress ; TBA
       KM             Mens Knit        BDCWF     MS9BE12123MZ         4557 pcs          $10,708.95             $9,638.06                     Work in progress ; TBA
       KM             Mens Knit        BDCUP     MS9BE12117MZ         4775 pcs           $8,356.25             $7,520.63                     Work in progress ; TBA
       KM             Mens Knit        BDDAL    MC9BE12103BM          878 pcs            $1,764.78             $1,588.30                     Work in progress ; TBA
       KM             Mens Knit        BDDAW    MC9BE12117BM          1713 pcs           $3,443.13             $3,098.82                     Work in progress ; TBA
       KM             Mens Knit        BDDAX     MC9BE12117MZ         1276 pcs           $2,233.00             $2,009.70                     Work in progress ; TBA
       KM             Mens Knit        BDCUZ     MS9RT12751YM         726 pcs            $1,343.10             $1,208.79                     Work in progress ; TBA
       KM             Mens Knit        BDDCE     MC9BE12103MZ         436 pcs             $763.00               $686.70                      Work in progress ; TBA
       KM             Mens Knit         BDCTP    MS9BE12117BM         901 pcs            $1,811.01             $1,629.91                     Work in progress ; TBA
       KM             Sleep wear                 LS20VC36001JR        6505 pcs          $21,704.23            $16,602.35             Material Produced under WINGS; TBA
       KM             Sleep wear                 LS20VC36001PL        1086 pcs           $4,247.46             $2,895.33             Material Produced under WINGS; TBA
       KM             Sleep wear                 LS20VC36004JR       13451 pcs          $29,423.89            $18,904.27             Material Produced under WINGS; TBA
       KM             Sleep wear                 LS20VC36004PL        2688 pcs           $6,798.84             $3,625.44          Partial Material Produced under WINGS; TBA
       KM             Sleep wear                 LS20VC49050JR        4164 pcs          $13,658.92            $11,220.16             Material Produced under WINGS; TBA
       KM             Sleep wear                 LS20VC49050PL        1512 pcs           $5,700.24             $3,516.66             Material Produced under WINGS; TBA
       KM             Sleep wear                 LS20VC73020JR        3558 pcs           $8,532.14             $4,253.91          Partial Material Produced under WINGS; TBA
       KM             Sleep wear                 LS20VC73020PL        2361 pcs           $6,552.75             $3,956.47             Material Produced under WINGS; TBA
       KM             Sleep wear                 LS20VC73021JR        3948 pcs           $8,547.42             $4,035.19          Partial Material Produced under WINGS; TBA
       KM             Sleep wear                 LS20VC73021PL        1122 pcs           $2,767.26             $1,487.03          Partial Material Produced under WINGS; TBA
       KM             Active wear               MC20AT36434MM         5922 pcs          $13,028.40             $8,594.80             Material Produced under WINGS; TBA
       KM             Mens Knit                 MS20BE12103BM         5964 pcs          $15,148.56             $1,073.52          Partial Material Produced under WINGS; TBA
       KM             Mens Knit                 MS20BE12103MZ        29642 pcs          $57,801.90            $27,369.27          Partial Material Produced under WINGS; TBA
       KM             Mens Knit                 MS20BE12117BM        10962 pcs          $27,843.48             $1,973.16          Partial Material Produced under WINGS; TBA
       KM             Mens Knit                 MS20BE12117MZ        11498 pcs          $22,420.13             $2,069.55          Partial Material Produced under WINGS; TBA
       KM             Mens Knit                 MS20BE12242MZ         3455 pcs           $9,707.15              $621.81           Partial Material Produced under WINGS; TBA
       KM             Mens Knit                 MS20RT12750YM        16149 pcs          $32,782.47             $2,906.82          Partial Material Produced under WINGS; TBA
       KM             Mens Knit                 MS20RT12751YM        15225 pcs          $30,906.75             $2,740.50          Partial Material Produced under WINGS; TBA
       KM            Womens Knit                 WS20AM7810JR         8000 pcs          $21,840.00            $12,720.00          Partial Material Produced under WINGS; TBA
       KM            Womens Knit                 WS20AM7811JR         8000 pcs          $25,600.00            $11,240.00          Partial Material Produced under WINGS; TBA
       KM            Womens Knit                WS20BE78268MI         9405 pcs          $21,161.25             $8,676.11          Partial Material Produced under WINGS; TBA
       KM            Womens Knit                 WS20BE78268PL        2616 pcs           $7,481.76             $4,113.66          Partial Material Produced under WINGS; TBA
       KM            Womens Knit                WS20BE78327MI         3915 pcs           $9,748.35             $4,492.46          Partial Material Produced under WINGS; TBA
       KM            Womens Knit                WS20RT78203MI         9900 pcs          $17,820.00             $6,542.25          Partial Material Produced under WINGS; TBA
       KM            Womens Knit                WU20BE78492MI         7056 pcs          $13,970.88             $9,849.00             Material Produced under WINGS; TBA
     KM Total                                                       383363 pcs         $836,611.97           $523,380.50
       SR            Womens Knit       SU1072   WS20RC78202MI        35604 pcs          $56,949.11            $51,254.20                   Work in progress ; Cancelled
       SR            Womens Knit       SV1076   WS20RC78203MI        30330 pcs          $46,710.24            $42,039.22                   Work in progress ; Cancelled
       SR             Mens Knit        SP2980   MC20SS12206MM        12048 pcs          $22,553.86            $20,298.47                   Work in progress ; Cancelled
       SR             Mens Knit        SP3174   MC20SS12233MM         8064 pcs          $15,095.81            $10,000.00                   Material Produced ; Cancelled
       SR             Mens Knit        SQ3169   MC20SS12233MM         6024 pcs          $11,276.93             $7,729.46                   Material Produced ; Cancelled
       SR             Mens Knit        SQ3170   MC20SS12233MM         6024 pcs          $11,276.93             $7,729.46                   Material Produced ; Cancelled
       SR            Womens Knit       SR2416   SWS20AM7803JR         5344 pcs          $14,877.70            $13,389.93                   Work in progress ; Cancelled
       SR            Womens Knit       SR2417   SWS20AM7803JR         2352 pcs           $6,547.97             $5,893.17                   Work in progress ; Cancelled
       SR            Womens Knit       SR1071   WS20RC12203MI         900 pcs            $2,231.36             $2,008.22                   Work in progress ; Cancelled
       SR            Womens Knit       SV1070   WS20RC12203MI        10206 pcs          $36,643.62            $32,979.26                   Work in progress ; Cancelled
       SR            Womens Knit       SP2505   WC20LS78267MI         9872 pcs          $18,669.93            $16,802.93                   Work in progress ; Cancelled
       SR            Womens Knit       ST1698   WC20LS78266MI         9872 pcs          $18,480.38            $16,632.35                   Work in progress ; Cancelled
       SR             Mens Knit        SX6344   MC20RC12438YM        21987 pcs          $42,874.65            $38,587.19                     Work in progress ; TBA
       SR             Mens Knit                 MS20SS12233MM        25821 pcs          $48,801.69            $43,921.52                     Work in progress ; TBA
       SR             Mens Knit                 MS20SS12237MM         8631 pcs          $20,282.85            $18,254.57                     Work in progress ; TBA
       SR            Womens Knit                WC20LS78266MI         9872 pcs          $19,546.56            $17,591.90                     Work in progress ; TBA
              Case 7:20-cv-04651-PMH Document 1-3 Filed 06/17/20 Page 5 of 5

    SR        Womens Knit             WS20LS78266MI     4624 pcs      $9,155.52       $8,239.97               Work in progress ; TBA
    SR         Mens Knit     SS2180   MC9SS12233BM      3260 pcs      $6,552.60       $5,897.34               Work in progress ; TBA
    SR         Mens Knit     SQ2199   MS9SS12233MM      1063 pcs      $1,860.25       $1,674.23               Work in progress ; TBA
    SR         Mens Knit     SX6162   MC9RC12439YM      3460 pcs      $6,401.00       $5,760.90               Work in progress ; TBA
    SR         Mens Knit     SX6130   MS9RC12439YM      775 pcs       $1,433.75       $1,290.38               Work in progress ; TBA
    SR         Mens Knit     SX6155   MC9RC12438YM      998 pcs       $1,846.30       $1,661.67               Work in progress ; TBA
    SR         Mens Knit     SS2250   MC9SS12233MM      527 pcs        $922.25         $830.03                Work in progress ; TBA
    SR         Mens Knit     SX6121   MS9RC12438YM      1474 pcs      $2,726.90       $2,454.21               Work in progress ; TBA
    SR         Mens Knit     SR2197   MS9SS12263MM      2385 pcs      $5,199.30       $4,679.37               Work in progress ; TBA
    SR         Mens Knit     SS2271   MC9SS12206BM      848 pcs       $1,704.48       $1,534.03               Work in progress ; TBA
    SR         Mens Knit     SS2185   MS9SS12206MM      1451 pcs      $2,539.25       $2,285.33               Work in progress ; TBA
    SR         Active wear            MC20ES36506YM    21276 pcs     $70,423.56      $40,094.88    Partial Material Produced under WINGS; TBA
    SR         Active wear            MC20ES36513YM     6012 pcs     $27,655.20      $21,674.13       Material Produced under WINGS; TBA
    SR         Mens Knit              MC20RC12439YM    29390 pcs     $59,660.69      $39,232.65       Material Produced under WINGS; TBA
    SR         Mens Knit              MC20SS12233BM     4233 pcs     $11,219.04       $7,102.37       Material Produced under WINGS; TBA
    SR         Mens Knit              MC20SS12237MM     7894 pcs     $18,155.97      $11,485.62       Material Produced under WINGS; TBA
    SR         Mens Knit              MS20SS12206BM     2230 pcs      $5,910.03       $3,741.43       Material Produced under WINGS; TBA
    SR         Mens Knit              MS20SS12206MM    21272 pcs     $40,203.99      $28,539.87       Material Produced under WINGS; TBA
    SR         Mens Knit              MS20SS12233BM     2164 pcs      $5,734.73       $3,630.45       Material Produced under WINGS; TBA
    SR        Womens Knit             SWS20AM7810JR    12032 pcs     $32,847.36      $17,915.68    Partial Material Produced under WINGS; TBA
    SR        Womens Knit             SWS20AM7811JR    12032 pcs     $38,502.40      $15,868.90    Partial Material Produced under WINGS; TBA
    SR        Womens Knit             WS20LS78267MI     2688 pcs      $5,322.24       $2,627.52    Partial Material Produced under WINGS; TBA
    SR        Womens Knit             WS20LS78268MI     4050 pcs      $9,112.50       $6,105.38       Material Produced under WINGS; TBA
    SR        Womens Knit             WS20LS78327MI     2691 pcs      $6,700.59       $3,087.92    Partial Material Produced under WINGS; TBA
 SR Total                                             351780 pcs    $764,609.47     $582,526.07
Grand Total                                           735143 pcs   $1,601,221.43   $1,105,906.58
